DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/671,394 11/01/2019 PAT 11210738
16/671,394 is a CON of 14/804,506 07/21/2015 PAT 10504177
14/804,506 has PRO 62/028,447 07/24/2014

Status of Claims
	Claims 1, 2, 5-13, and 16-22 are currently pending and allowed.
	Claims 3, 4, 14, and 15 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This application is a Continuation of PAT 11,210,738 and PAT 10,504,177.  The present claims recite limitations similar to the patented claims.  The specification describes the problem of inefficiently processing electronic portfolios, and specifically describes how the claimed invention address this problem.  Independent claims recite a specific way to minimize computer processing in correcting order imbalances.  The steps of eliminating non-pairable orders and processing only the pairable orders solve problems related to memory and processing efficiency.  Therefore, the present claims are not directed to an abstract idea.
 	The references cited by Examiner are Crowley et al. (Pub. No.: US 2015/0262299), Kraemer (Patent No.: US 7,873,555), Kelly et al. (Pub. No.: US 2010/0174664), and Cushing (Patent No.: US 7,430,533).  However, these references, whether individually or combined, fail to teach very limitations recited in the independent claims.  In particular, the best reference, Cushing, fails to teach three periods of offsetting order imbalance, since the Cushing reference only teaches two stages of order imbalance (see column 7 line 27 through column 8 line 58).  In addition, Cushing also fails to teach accepting “further data that, collectively, fully offsets the remaining imbalance” and rejecting “any portion of the further data that does not contribute to the full offset of the remaining balance, thereby creating a fully balanced order data set”.  The other references do not fulfill Cushing’s deficiency.
	Crowley et al. (Pub. No.: US 2015/0262299), Kraemer (Patent No.: US 7,873,555), Kelly et al. (Pub. No.: US 2010/0174664), and Cushing (Patent No.: US 7,430,533), whether individually or combined, fail to teach:
initiate a first period, and during said first period: accept, by the order management module over a communication network, order data, and identify, by the order imbalance module, an order imbalance amongst the received order data; 
initiate a second period, and during said second period: accept, by the order management module over the communication network, additional data, apply, by the order imbalance module, the additional data to the received order data to at least partially offset the order imbalance, and identify, by the order imbalance module, a remaining imbalance after the additional data is applied to the received order data; 
initiate a third period, and during said third period: accept, by the order management module over the communication network, further data that, collectively, fully offsets the remaining imbalance, and reject, by the order management module, any portion of the further data that does not contribute to the full offset of the remaining balance, thereby creating a fully balanced order data set; and 
generate and process, by the electronic crossing platform, pairable trade orders from the fully balanced order data set.
These limitations are required by amended independent claims 1 and 12.  Therefore, claims 1, 2, 5-13, and 16-22 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022